Exhibit 10.20

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into as of
February 25, 2003 by and between 1601 McCarthy Boulevard, LLC, a California
limited liability company (“Landlord”) and Sage, Inc., a Delaware corporation
(“Sage” or “Tenant”).

 

 

R  E  C  I  T  A  L  S:

 

A.    Limar Realty Corp. #7, predecessor in interest to Landlord, and Tenant
entered into that certain Standard Single Tenant NNN Lease dated April 12, 2000
(as it may be amended from time to time, the “Lease”), in which Landlord leased
to Tenant, and Tenant leased from Landlord, certain premises commonly known as
1601 McCarthy Boulevard, Milpitas, California (the “Premises”) as more
specifically described in the Lease.

 

B.    In accordance with the Lease, Tenant has deposited with Landlord a
security deposit in the original amount as set forth in the Lease (the “Security
Deposit”).

 

C.    Pursuant to that certain Sublease Agreement dated August 31, 2000 (the
“Sublease”) by and between Tenant, as sublandlord, and Big Bear Networks, Inc.,
a California corporation, as subtenant (“Subtenant”), Subtenant subleased from
Tenant a portion of the Premises consisting of approximately 23,870 rentable
square feet of space (the “Subleased Premises”) as more particularly described
in the Sublease.

 

D.    Sage is a wholly owned subsidiary of Genesis Microchip, Inc., a Delaware
corporation (“Genesis”) and Genesis has agreed to fully guaranty the obligations
of Sage arising under or pursuant to this Agreement as provided in Section 19
below and to join in certain covenants and agreements contained herein.

 

E.    Tenant has indicated that it desires to terminate the Lease.

 

 

A  G  R  E  E  M  E  N  T:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.     Incorporation of Recitals. Recitals A through E inclusive, set forth
above are incorporated in full into this Agreement by this reference.

 

2.     Termination of Lease. Subject to the terms and conditions hereinafter set
forth, and provided no petition under the United States Bankruptcy Code is filed
by or against Sage or Genesis, and Sage or Genesis does not make an assignment
for the benefit of creditors pursuant to California Code of Civil Procedure
section 493.010 or other similar law, on or within ninety-five (95) days after
the delivery to Landlord of good and immediately available funds representing
all Settlement Payments (as defined in paragraph 3), which petition or
assignment results in an order compelling Landlord to refund, pay over or
disgorge to Sage, Genesis, any bankruptcy trustee or any creditor or other party
to the case any of the Settlement Payments, and



--------------------------------------------------------------------------------

subject to the satisfaction of all conditions hereto, the Lease shall terminate
effective as of the date set forth in Paragraph 10, below (the “Termination
Date”).

 

3.     Lease Restructuring Consideration. The parties agree that upon the
Termination Date (a) Tenant shall and hereby does consent to the immediate
release of the Security Deposit to Landlord’s lender, in consideration of
lender’s consent to the transactions contemplated by this Agreement, (b) Tenant
will immediately remit directly to Landlord’s lender the sum of Six Million Two
Hundred Seventy Seven Thousand Dollars ($6,277,000), less the amount of any net
rental payments made by Tenant to Landlord during calendar year 2003 after
deducting amounts due to Tenant from the Subtenant for the corresponding period
under the Sublease (collectively, the “Settlement Payments”). Landlord and
Tenant acknowledge that as of the date of this Agreement, the total amount to be
remitted by Tenant pursuant to subparagraph (b) immediately above, is Six
Million One Hundred Fifty One Thousand Dollars ($6,151,000). In addition,
concurrently with the making of the Settlement Payments, Tenant shall remit to
Landlord all amounts owing pursuant to Paragraph 11(i), below. The present value
of Tenant’s future Rent obligations under the Lease significantly exceeds the
aggregate of the amounts set forth in (a) and (b) above.

 

4.    Surrender of Premises; Furniture and Equipment; Roof Screening Work.

 

(i)     The parties hereby agree that on or prior to the Termination Date,
Tenant shall vacate and surrender to Landlord exclusive possession of the
Premises (other than that portion of the Premises covered by the Sublease or to
which the Subtenant is otherwise entitled to use pursuant to the terms of the
Sublease) in broom clean condition, undamaged and with all furniture and
equipment in place and repairs to the Premises otherwise required under this
Agreement fully completed; provided, that notwithstanding the foregoing, Tenant
shall reassemble (to the extent necessary), replace and move back into their
former places within the Premises those pieces of furniture and equipment listed
on Schedule 1 of Exhibit A attached hereto (the “Furnishings”). Landlord
acknowledges that as of the date of this Agreement Tenant has complied with the
provisions set forth immediately above. As further consideration for Landlord
entering into this Agreement, on the Termination Date, Tenant shall transfer to
Landlord all of its right, title and interest in the Furnishings, and Landlord
shall accept such assets in their “AS-IS” condition, pursuant to and in
accordance with the form of bill of sale attached hereto as Exhibit A.

 

(ii)     In addition, Tenant shall use commercially reasonable efforts to
complete Tenant’s planned roof screening work to the Premises prior to the
Termination Date. If Tenant for any reason has not completed such work by the
Termination Date to the satisfaction of the City of Milpitas and the reasonable
satisfaction of Landlord, then, on the Termination Date, Tenant shall (a) assign
to Landlord Tenant’s architectural plans and construction contract for such work
and (b) remit to Landlord the amount reasonably required to complete such work
(not to exceed Fifty Thousand Dollars ($50,000)). Thereafter, Landlord shall
complete such work and shall promptly refund to Tenant (against invoices, etc.
showing the amount expended by Landlord therefore) any amount remaining from
such funds so remitted by Tenant.

 

(iii)     Landlord and Tenant agree that all property belonging to Tenant which
remains on the Premises following the Termination Date that is not otherwise
covered by this

 

2



--------------------------------------------------------------------------------

Paragraph 4 shall be deemed to have been abandoned by Tenant, which waives all
of its rights in such property, that all such property, in the aggregate, shall
be conclusively agreed between the parties to have a fair market value of less
than $300.00, that all such property may be disposed of by Landlord as its own
property without further notice to Tenant, and that Tenant waives any statutory
requirements of notice, auction, sale, or accounting relating to such abandoned
property.

 

5.     Release of Liability.     Subject to Tenant fully, timely and faithfully
performing and satisfying all of its obligations under this Agreement and except
for the obligations, duties and rights of the parties hereunder (including
Sections 3, 4, 8 and 9 hereof) (the “Excluded Matters”), effective as of the
Termination Date:

 

(a)    Landlord, on behalf of itself and its transferees, successors and
assigns, hereby releases and discharges Genesis and Sage, their subsidiaries,
affiliates, parents, officers, directors, shareholders, employees, attorneys,
accountants, consultants, transferees, successors and assigns (collectively,
“Tenant Parties”), from any claim whatsoever for the payment of Rent or any
other charge or sum now or hereafter payable by the Tenant under the Lease or
for the performance of any obligation on the part of the Tenant to be performed
under the Lease or any other matter involving, arising out of or related to the
Lease or the Premises, whether known or unknown, which Landlord now has, owns or
holds, or may in the future have, against any of the Tenant Parties.

 

Notwithstanding anything in this Agreement to the contrary, if (i) a petition
under the United States Bankruptcy Code is filed by or against either Genesis or
Sage (provided, that if any such petition shall be an involuntary petition, such
involuntary petition is not dismissed within 60 days of filing) or either
Genesis or Sage makes an assignment for the benefit of creditors, which petition
or assignment results in an order compelling Landlord to refund, pay over or
disgorge to Sage, Genesis, any bankruptcy trustee or any creditor or other party
to the case any of the Settlement Payments or (ii) for any reason either the
Settlement Payments or all or any part of the transaction described in this
Agreement is avoided in a bankruptcy, insolvency or similar proceeding, the
release by Landlord of Genesis and Sage described in this paragraph 5(a) shall
be null and void ab initio, and Landlord shall be entitled to claim and recover
all amounts to which Landlord would be entitled under the Lease, at law and in
equity, as if the Lease had not been terminated by this Agreement, and as
hereinafter specifically set forth, Genesis is and shall be deemed a guarantor
of all obligations of Sage under the Lease, and, at Landlord’s election, the
Lease shall be reinstated; provided, however, in the event of any of the
foregoing, notwithstanding anything to the contrary herein, (A) the liability of
Sage and Genesis, taken together, shall not exceed the amount of the Settlement
Payments, less any amounts paid by Sage or Genesis that Landlord or its lender
is not required to disgorge, pay over or refund due to any bankruptcy,
insolvency or similar proceeding and (B) the provisions of Sections 3, 4 and
5(b) of this Agreement shall be void to the extent that the Lease is considered
not to have been terminated by this Agreement.

 

(b)     Genesis and Sage, on behalf of themselves and their transferees,
successors and assigns, hereby releases and discharges Landlord, its
subsidiaries, affiliates, parents, officers, directors, shareholder, employees,
attorneys, accountants, consultants, transferees, successors and assigns
(collectively, the “Landlord Parties”), from any claim

 

3



--------------------------------------------------------------------------------

whatsoever for the performance of any obligation on the part of Landlord to be
performed under the Lease or any other matter involving, arising out of or
related to the Lease or the Premises, whether known or unknown, which Tenant now
has, owns or holds, or may in the future have, against any of the Landlord
Parties.

 

6.     Waiver of Civil Code Section 1542.     Landlord, Genesis and Sage, and
each of them intend for the foregoing release to be a full and final accord and
satisfaction and release of each and every claim or cause of action that
Landlord or Tenant may have against the other in connection with the released
matters, except for those claims arising out of a breach of this Agreement and
the Excluded Matters. In further consideration of this intention, Landlord and
Tenant each hereby waive the benefit of the provisions of California Civil Code
Section 1542, and any similar of analogous statute from another state which may
be applicable. Section 1542 of the California Civil Code currently provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

/s/    Arthur Grovara

--------------------------------------------------------------------------------

 

/s/    Eric Erdman

--------------------------------------------------------------------------------

 

/s/    Eric Erdman

--------------------------------------------------------------------------------

Landlord   Genesis   Sage

 

Each of Landlord, Genesis and Sage represents that it has read and knows and
understands the contents of this release and that it has executed it voluntarily
after consulting with counsel of its choosing. Each of Landlord and Tenant
understands that it cannot proceed against any party it has released hereby with
respect to the matters released herein.

 

7.     Representations of Genesis and Sage.     Genesis and Sage each represents
and warrants to Landlord that (a) each of them is a duly formed and validly
existing corporation; (b) each is qualified to do business in the State of
California and is in good standing in the jurisdiction of its formation; (c)
neither has heretofore assigned all or any portion of its interest in the Lease
or sublet any portion of the Premises to any party or than in connection with
the Sublease; (d) no other person, firm or entity has any right, title or
interest in the Lease claiming through or under Sage or Genesis; (e) each has
the full right, legal power and actual authority to enter into this Agreement;
(f) each person signing this Agreement on behalf of Tenant is authorized to do
so and this Agreement has been fully and validly authorized by Tenant and each
of them by all appropriate corporate action; and (g) this Agreement is valid and
legally binding on each of them. Notwithstanding the termination of the Lease
and the release of liability, as provided herein, the representations and
warranties set forth in this Section 7 shall survive the termination of the
Lease and Genesis and Sage shall be liable to Landlord for any inaccuracy or any
breach thereof.

 

8.     Continuing Liability.     Notwithstanding the termination of the Lease
and the release of liability provided for herein, Tenant shall remain liable for
all of Tenant’s indemnification and other obligations which expressly survive
termination of the Lease under the

 

4



--------------------------------------------------------------------------------

terms and provisions thereof and which relate in any way to (i) third party
claims against Landlord or (ii) environmental matters affecting Landlord or the
Premises.

 

9.     No Liens on Premises; Indemnity.     Tenant acknowledges and agrees that
Tenant shall be solely responsible for and shall pay or cause to be paid all
charges for labor or materials supplied on behalf of Tenant to or in connection
with the Premises, which if unpaid, could result in a lien or other encumbrance
(collectively, “Liens”) against Landlord’s interest in the Premises, and Tenant
does hereby defend, indemnify and hold Landlord harmless from and against any
and all costs and expenses incurred by Landlord to pay, discharge or otherwise
remove any Lien against Landlord’s interest in the Premises arising from or in
connection with Tenant’s failure to pay all charges for labor or materials
supplied to the Premises which were contracted for or ordered by Tenant. Tenant
acknowledges and agrees that Tenant shall be solely responsible for and shall
pay or cause to be paid all leasing commissions which are owed by Tenant under
or in connection with the Lease and Tenant does hereby defend, indemnify and
hold Landlord harmless from and against any such leasing commissions. This
Section 9 shall survive the termination of the Lease and the performance of this
Agreement.

 

10.     Conditions Precedent to the Termination Date.     The Termination Date
under this Lease shall occur upon (i) the payment of all Settlement
Consideration hereunder, (ii) the delivery of the amounts to be delivered by
Tenant to Landlord pursuant to Paragraphs 4(ii) and 11(i) hereof and (iii) the
later to occur of (a) February 28, 2003, (b) the receipt by Landlord of an
executed attornment agreement from Subtenant to Landlord in the exact form
previously submitted by Landlord to Tenant by which Subtenant agrees to attorn
to Landlord and to be bound by the terms and conditions of the Sublease for the
balance of the term thereof, and (c) the receipt by Landlord of the consent of
Landlord’s lender to the transactions contemplated by this Agreement in a form
reasonably satisfactory to Landlord; provided, that if the foregoing conditions
have not been met or satisfied (through no fault of Tenant) on or before April
1, 2003, either party may at any time thereafter terminate this Agreement upon
no less than ten (10) days prior written notice to the other, delivered pursuant
to Section 28 of the Lease; provided that as a condition to Tenant’s
termination, Tenant shall be required to pay all rent that would have previously
been due and is unpaid under the Lease. Landlord shall use commercially
reasonable efforts to obtain the written consent of Landlord’s lender as set
forth above as soon as practicable and shall provide Tenant with a copy of such
written consent immediately upon Landlord’s receipt thereof.

 

11.     Attorneys’ Fees.

 

(i)     Tenant shall pay to Landlord, Landlord’s legal fees incurred in
connection with (a) this Agreement, (b) the transactions and negotiations
leading to the execution and delivery of this Agreement, and (c) the obtaining
and documenting the consent of Landlord’s lender to the transactions
contemplated hereby in an aggregate amount not to exceed $30,000.

 

(ii)     Should any dispute arise among the parties hereto or their legal
representatives, successors and assigns concerning any provision of this
Agreement or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to recover reasonable attorneys’ fees and legal costs in
connection with such dispute.

 

5



--------------------------------------------------------------------------------

12.     Severability.     If any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

13.     Notices.     All notices, demands or other communications given pursuant
to this Agreement shall be in writing and shall be deemed given if given in the
manner specified in Section 28 of the Lease.

 

14.     Binding Agreement; Joint and Several Obligations.     All provisions
contained in this Agreement shall be binding upon, inure to the benefit of, and
be enforceable by, the respective successors and assigns of Landlord and Tenant.

 

15.     Governing Law; Interpretation.     This Agreement shall be interpreted
under the laws of California. The Section and subsection captions are for the
convenient reference of the parties only and are not intended to and shall not
be deemed to modify the interpretation of the Section or subsection from that
which is indicated by the text of the Section or subsection alone. This
Agreement is the product of negotiation between the parties and their respective
counsel, and the parties agree that it shall be interpreted in accordance with
its fair and apparent meaning and not for or against either party. All of the
representations, warranties and indemnities contained in this Agreement shall
survive indefinitely the termination of the Lease and the performance of this
Agreement.

 

16.     Merger, Amendment.     This Agreement (together with the Lease) sets
forth the entire agreement between the parties with respect to the subject
matter hereof and all prior negotiations or agreements, whether oral or written,
are superseded and merged herein. This Agreement may not be altered or amended
except by a writing duly authorized and executed by the party against whom
enforcement is sought.

 

17.     Counterparts; Facsimile.     This Agreement may be executed in multiple
counterparts, which together shall constitute an original Agreement. The
signature of either party hereto sent to the other via facsimile shall
constitute the valid execution and delivery of this Agreement by such party.

 

18.     No Brokers.     Except for any amounts payable to Gerbsman Partners (the
payment of which shall be the sole obligation of Tenant) neither Tenant or
Landlord has been represented by a real estate broker or other agent in regard
to the transactions contemplated by this Agreement, and no brokerage commission,
finder’s fees or other compensation is due any agent of the parties in
connection with the transactions contemplated by this Agreement. Tenant will
hold Landlord harmless and indemnify Landlord against any claim, loss or damage,
including reasonable attorney’s fees, in regard to fees or commissions due any
broker or agent under contract with or working through Tenant. Landlord will
hold Tenant harmless and indemnify Tenant against any claim, loss or damage,
including reasonable attorney’s fees, in regard to fees or commissions due any
broker or agent under contract with or working through Landlord.

 

6



--------------------------------------------------------------------------------

19.     Genesis Lease Guaranty.     In consideration of Landlord executing and
delivering this Agreement, Genesis hereby absolutely and irrevocably guaranties
(i) the payment of all Settlement Payments made or to be made under this
Agreement, (ii) all indemnity obligations of Tenant under this Agreement and
(iii) to the extent either the Settlement Payments or all or any portion of this
Agreement is avoided in a bankruptcy, insolvency or similar proceeding, and
whether or not the Lease is reinstated as otherwise provided in Paragraph 5(a),
above, the full and prompt payment of all amounts to which Landlord would be
entitled under the Lease, at law and in equity, as if the Lease had not been
terminated by this Agreement (the “Guaranteed Obligations”); provided, however,
notwithstanding anything to the contrary herein, in no event shall Genesis’s
liability for the Guaranteed Obligations described in subparts (i) and (iii)
above exceed the amount of the Settlement Payments, less any amounts paid by
Sage or Genesis for the amounts described in subparts (i) and (iii) above that
Landlord or its lender is not required to disgorge, pay over or refund due to
any bankruptcy, insolvency or similar proceeding. This guaranty of Genesis (the
“Guaranty”) shall be continuing and shall terminate only upon the full and
complete payment of all Guaranteed Obligations.

 

This Guaranty is a guaranty of payment and not of collection, the obligations of
Genesis under this Guaranty are independent of the obligations of Tenant, and
Landlord may enforce this Guaranty against Genesis without first (a) making any
effort at collection or enforcement of any Guaranteed Obligations from or
against Tenant or any other party that may be liable therefor, other than
providing any notices and cure periods required under the Lease, (b) exercising
or asserting any other right or remedy which may be available in connection with
the Guaranteed Obligations or resorting to or exhausting any other security,
guaranty or collateral held with respect to the Guaranteed Obligations, or (c)
asserting or filing any claim against the assets of Tenant, Genesis, or any
other guarantor or any other party whatsoever. Neither failure by Landlord to
enforce any or all of its rights under the Lease or to insist upon strict
payment by Tenant of any of the Guaranteed Obligations, nor any grant by
Landlord of any indulgences or extensions of time to Tenant for the payment of
any Guaranteed Obligations, shall release Genesis or in any way affect or
diminish Genesis’s obligations under this Guaranty. Genesis expressly waives any
notice of acceptance of this Guaranty, diligence, presentment, demand, protest,
extension of time for payment of the Guaranteed Obligations, and notice of any
kind whatsoever, other than any notices and cure periods required under the
Lease.

 

This Guaranty shall remain and continue in full force and effect notwithstanding
(a) the commencement or continuation of any action or proceeding by, against or
concerning Tenant under any federal or state bankruptcy, insolvency or other
debtor-relief law, (b) the voluntary or involuntary appointment of a receiver,
trustee, keeper or other person who takes possession of any of Tenant’s assets,
regardless of whether such appointment occurs as a result of insolvency or any
other cause, or (c) any assignment by Tenant for the benefit of its creditors.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

[SIGNATURE BLOCK ON NEXT PAGE]

 

7



--------------------------------------------------------------------------------

                “LANDLORD”          

1601 MCCARTHY BOULEVARD, LLC,

a California limited liability company

         

By:

 

/s/ Arthur Grovara                                                         

--------------------------------------------------------------------------------

         

Name:

 

Arthur Grovara

--------------------------------------------------------------------------------

         

Its:

 

Managing Member

--------------------------------------------------------------------------------

                    

Tenant:    “SAGE”

   Guarantor: “GENESIS”

SAGE, INC., a Delaware corporation

   GENESIS MICROCHIP, INC., a Delaware corporation

By:

 

/s/     Eric Erdman

--------------------------------------------------------------------------------

   By:   

/s/     Eric Erdman                                                 

--------------------------------------------------------------------------------

Name:

 

Eric Erdman

--------------------------------------------------------------------------------

   Name:   

Eric Erdman

--------------------------------------------------------------------------------

Its:

 

CFO

--------------------------------------------------------------------------------

   Its:   

CFO

--------------------------------------------------------------------------------

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

BILL OF SALE

 

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, Sage, Inc.,
a Delaware corporation (hereinafter referred to as “Seller”), does hereby
transfer, assign, sell and convey to 1601 McCarthy Boulevard, LLC, a California
limited liability company (hereinafter referred to as “Purchaser”), all of the
furniture, equipment and other personal property described on Schedule 1
attached hereto (the “Assets”), which are currently located in those certain
premises at 1601 McCarthy Boulevard, Milpitas, California.

 

Seller warrants and represents that it currently holds title to the Assets, free
and clear of any liens or encumbrances. EXCEPT AS STATED IN THE PRECEDING
SENTENCE, SELLER MAKES NO WARRANTY OR REPRESENTATION WHATSOEVER REGARDING THE
ASSETS AND EXPRESSLY EXCLUDES ANY SUCH WARRANTY OR REPRESENTATION, EITHER
EXPRESS OR IMPLIED, AS TO THE MANUFACTURE, FITNESS, MERCHANTABILITY, QUALITY,
CONDITION, CAPACITY, SUITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE
ASSETS. THE ASSETS ARE SOLD TO PURCHASER AS IS, WHERE IS, AND WITH ALL FAULTS
AND DEFECTS.

 

WHEREFORE, Seller has executed this Bill of Sale as of the 25th day of February,
2003.

 

SAGE, INC.,

a Delaware corporation

 

 

By:

  

/s/    Eric Erdman

--------------------------------------------------------------------------------

Print Name:

  

Eric Erdman

--------------------------------------------------------------------------------

Title:    

  

CFO

--------------------------------------------------------------------------------

 

9



--------------------------------------------------------------------------------

Schedule 1

 

ASSETS

 

  •   18 sets of office furniture

 

  •   100 conference room chairs

 

  •   12 square lunch tables with 27 chairs

 

  •   2 vending machines

 

  •   1 Omni fitness weight machine

 

  •   12 four-drawer lateral file cabinets

 

  •   4 six-foot folding tables

 

  •   6 conference room tables (one 48" round table, one 60" oval table, four 8'
conference tables)

 

  •   3 credenzas (2 cherry wood, 1 maple)

 

  •   1 cherry wood bookcase